DETAILED ACTION
Claims 1-51 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 03 May 2022, the Applicant has filed a response on 30 September 2022.
With regard to the nonstatutory double patenting rejection given to the claims of the instant application over claims of U.S. Patent No. 10,600,428 B2, the Applicant filed a terminal disclaimer on 30 September 2022. This terminal disclaimer has been approved. The Examiner hereby withdraws the double patenting rejection.
Response to Arguments
Applicant’s arguments, see Remarks pages16-18, filed 30 September 2022, with respect to the 35 U.S.C. 103 rejection given to claims 1, 23 and 47-51 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of these has been withdrawn given that it is seen that the applied prior art fails to teach of an encoder configured to select a plurality of individual spectral coefficients or groups of spectral coefficients for applying predictive encoding based on a determined spacing value. The claims will be readdressed in the following sections.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
‘An encoder for encoding an audio signal, wherein the encoder is configured to encode the audio signal …’ in claim 1, (also present in claims 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19 and 21);
‘A decoder for decoding an encoded audio signal, wherein the decoder is configured to decode the encoded audio signal …’ in claim 23, (also present in claims 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42 and 43);
‘An encoder for encoding an audio signal, wherein the encoder is configured to encode the audio signal …’ in claim 50; and
‘A decoder for decoding an encoded audio signal, wherein the decoder is configured to decode the encoded audio signal …’ in claim 51.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the microprocessor as the corresponding structure described on page 26 lines 2-4 of the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claims 1, 46 and 48 recite the limitations of an encoder which encodes an audio signal in either a transform or filter-bank domain, by determining spectral coefficients of the audio signal for a current frame and a previous frame, selectively applying predicting encoding to individual spectral coefficients or groups of spectral coefficients, determining a spacing value, selecting a plurality of individual spectral coefficients or groups of spectral coefficients based on the determined spacing value.
Apart from mentioning a non-transitory digital storage medium which runs a computer program on a computer, the computer being a generic hardware by its recitation, nothing in the claims precludes the claimed technique from being performed in the human mind. A human may receive a representation of an audio signal and perform encoding of the audio signal using a pen and paper such that transform domain or filter-bank domain encoding is performed, spectral coefficients of a current frame and a previous frame are calculated, predictive encoding is selectively applied to spectral coefficients either individually or grouped, a spacing value is calculated, and spectral coefficients are selected either individually or in groups, to which the computed predictive encoding would be applied based on the calculated spacing value. The entire process involves data calculation and the indicated computer merely serves the purpose of performing the calculation.
In addition to the above, claim 50 provides that the encoding selects spectral coefficients either individually or in groups such that they are spectrally arranged according to a harmonic grid defined by the spacing value. A human may perform such spectral coefficient selection based on the determined/observed harmonic grid arrangement in the audio signal representation.
Nothing in the claims precludes them from being performed in a human mind. The claims hereby recite a mental process.
Independent claims 23, 47 and 49 recite the limitations of a decoder which decodes an already encoded signal either in a transform or filter-bank domain, by parsing the encoded audio signal to calculate the encoded spectral coefficients for a current frame and a previous frame, selectively applying predictive decoding to encoded spectral coefficients either individually or in groups, computing a spacing value, and selecting the encoded spectral coefficients either individually or in groups so that the calculated predictive decoding may be applied to them based on the calculated spacing value.
Apart from mentioning a non-transitory digital storage medium which runs a computer program on a computer, the computer being a generic hardware by its recitation, nothing in the claims precludes the claimed technique from being performed in the human mind. A human may receive a representation of an encoded audio signal and perform decoding of the encoded audio signal using a pen and paper such that transform domain or filter-bank domain decoding is performed, the encoded audio signal gets parsed in order to determine the values of the encoded spectral coefficients for a current frame and a previous frame, predictive decoding gets selectively applied to encoded spectral coefficients either individually or grouped, a spacing value is calculated, and encoded spectral coefficients are selected either individually or in groups, to which the computed predictive decoding would be applied based on the calculated spacing value. The entire process involves data calculation and the indicated computer merely serves the purpose of performing the calculation.
In addition to the above, claim 51 provides that the decoding selects spectral coefficients either individually or in groups such that they are spectrally arranged according to a harmonic grid defined by the spacing value. A human may perform such spectral coefficient selection based on the determined/observed harmonic grid arrangement in the encoded audio signal representation.
Nothing in the claims precludes them from being performed in a human mind. The claims hereby recite a mental process.
This judicial exception is not integrated into a practical application because the claims simply teach of collecting data to be processed and presented in a different form.
The invention is not tied to any particular defining structure and simply provides instructions to apply the judicial exception. The techniques can be performed by a generic computer, which is recited at such a high level of generality, that it amounts to no more than general-purpose hardware used as tools to implement the abstract idea, (classifiable as automation of the mental process steps). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the invention is not tied to a practical application.
The claims provide techniques that amount to no more than mere instructions that apply the judicial exception to being performed by a generic device. Merely mentioning the digital storage medium and the computer do not add significantly more to the abstract idea, as they amount to no more than general-purpose hardware used as tools to implement the abstract idea and do not provide any particular application other than applying them for the purpose of implementing a judicial exception. Mere instructions to apply an exception using a generic device cannot provide an inventive concept. Claims 1, 23, 46, 47, 48, 49, 50 and 51 are not eligible.
Claim 2 provides that the spacing value is a harmonic spacing value describing a spacing between harmonics, which a human may calculate or visually inspect from the representation of the signal. This does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 3 provides that the spectral coefficients either individually or in groups are separated by at least one spectral coefficient, which is a task that a human may visually inspect to perform. This does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 4 provides that predictive encoding is not performed on a spectral coefficient through which individual spectral coefficients or groups of spectral coefficients are separated. A human may make the visual observation of the intended spectral coefficient and decide to avoid performing predictive encoding on such a spectral coefficient. This does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 5 provides that predictive encoding of the spectral coefficients or groups of spectral coefficients of a current frame involves coding prediction errors between a plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients of the current frame and the plurality of individual spectral coefficients or groups of spectral coefficients of the current frame. A human may perform the indicated coding of prediction errors and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 6 provides the deriving of the prediction coefficients from the spacing value and calculating the predicted individual or groups of spectral coefficients for a current frame those of at least two past frames. A human may perform this mathematical computation and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 7 provides the determination of predicted spectral coefficients for a current frame either individually or in groups, by making use of quantised versions of the spectral coefficients of the previous frame. A human may perform this computation by hand and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 8 provides deriving prediction coefficients from a spacing value, and calculating spectral coefficients of a current frame using quantised versions of spectral coefficients of at least two previous frames as well as the derived prediction coefficients. A human may perform this computation by hand and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 9 provides that the encoder provides an encoded audio signal without the prediction coefficients or encoded version of the prediction coefficient. A human may decide to omit the information regarding the prediction coefficients of their encoded versions while presenting a representation of the audio signal, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 10 provides that an encoded audio signal comprises quantised versions of the prediction errors of quantised versions of the spectral coefficients for spectral coefficients which predictive coding is applied. A human may include such quantised prediction errors in the representation of an encoded signal, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 11 provides that the encoded audio signal comprises quantised version of spectral coefficients which predictive encoding was not applied to, so that there would be an alternation of spectral coefficients which have their quantised prediction errors encoded in the encoded audio signal, and spectral coefficients which quantised versions are provided without using predictive encoding. A human may make the choice of including the quantised versions of spectral coefficients which predictive encoding was not applied, and choose to arrange the representation in a such a way as to adhere to the indicated alternation. This does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 12 provides determining an instantaneous fundamental frequency of an audio signal and deriving the spacing value from it, or a multiple or fraction of it. A human may perform such a mathematical computation, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 13 provides selecting either individually or in groups, spectral coefficients which are spectrally arranged based on a harmonic grid defined by the predictive encoding spacing value. A human may select spectral coefficients by such a harmonic grid arrangement, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 14 provides the selection of spectral coefficients by spectral indices which are equal or lie within a range of spectral indices that are derived based on the spacing value. A human may make the selection of spectral coefficients that satisfy a particular condition, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 15 provides the encoder setting a width that depends of the spacing value. A human may make such a width selection, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 16 provides the selection of a plurality of spectral coefficients which predictive encoding would be applied to so that there is a periodic alternation with a tolerance of +/-1 spectral coefficient, between spectral coefficients which predictive encoding is applied and those that predictive encoding is not applied. A human may perform such periodic alternation arrangement of the spectral coefficients. This does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 17 provides that the audio signal has at least two harmonic signal components and encoding involves selectively applying predictive encoding to the spectral coefficients which represent the at least two harmonic signal components. A human may observe that an audio signal contains at least two harmonic signal components and selectively encode only spectral coefficients corresponding to the harmonic signal components. This does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 18 provides not applying predictive encoding to the spectral coefficients which do not represent the at least two harmonic signal components. A human may choose to selectively not apply predictive encoding to certain spectral coefficients, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 19 provides not applying predictive encoding to the spectral coefficients which belong to a non-tonal background noise between signal harmonics. A human may choose to selectively not apply predictive encoding to certain spectral coefficients, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 20 provides that the spacing value is a harmonic spacing value of spectral spacing between at least two harmonic signal components, with the harmonic spacing value indicating spectral coefficients which represent at least two harmonic signal components of the audio signal. A human may make the observation presented to calculate the spacing value, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 21 provides that the spacing value or an encoded version of the spacing value is contained within the encoded audio signal. A human may include information regarding the spacing value in the representation of the encoded audio signal, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 22 provides that the spectral coefficients are spectral bins. A human may make such an observation and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 24 provides that the spacing value is a harmonic spacing value describing a spacing between harmonics, which a human may calculate or visually inspect from the representation of the signal. This does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 25 provides that the spectral coefficients either individually or in groups are separated by at least one encoded spectral coefficient, which is a task that a human may visually inspect to perform. This does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 26 provides that predictive decoding is not performed on a spectral coefficient through which individual spectral coefficients or groups of spectral coefficients are separated. A human may make the visual observation of the intended spectral coefficient and decide to avoid performing predictive encoding on such a spectral coefficient. This does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 27 provides entropy decoding the encoded spectral coefficients to acquire quantized prediction errors for the spectral coefficients to which predictive decoding is to be applied and quantized spectral coefficients for spectral coefficients to which predictive decoding is not to be applied, and that the decoder applies quantised prediction errors to spectral coefficients to acquire decoded spectral coefficients associated with encoded spectral coefficients for the current frame. A human may perform the mathematical computations required by this claim, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 28 provides teaching for the decoder determining the predicted spectral coefficients for the current frame based on corresponding encoded spectral coefficients of the previous frames. A human may perform the needed mathematical computations to derive the predicted spectral coefficients, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 29 provides teaching for deriving prediction coefficients from the spacing value, calculating the predicted spectral coefficients for the current frame using the corresponding previously decoded spectral coefficients of at least two previous frames and the derived prediction coefficients. A human may perform the needed mathematical computations to derive the predicted spectral coefficients, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 30 provides decoding the encoded audio signal to acquire quantised prediction errors instead of quantised spectral coefficients for encoded spectral coefficients. A human may make the choice to compute the needed quantised prediction errors in order to decode the encoded audio signal. This does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 31 provides decoding the encoded audio signal to acquire quantised spectral coefficients of encoded spectral coefficients which predictive decoding is not applied to, so that there would be an alternation of encoded spectral coefficients which have their quantised prediction errors acquired, and encoded spectral coefficients for which quantised versions are also acquired. A human may perform the decoding according the mathematical computation require of this claim, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 32 provides selecting either individually or in groups, spectral coefficients which are spectrally arranged based on a harmonic grid defined by the predictive decoding spacing value. A human may select spectral coefficients by such a harmonic grid arrangement, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 33 provides the selection of spectral coefficients by spectral indices which are equal or lie within a range of spectral indices that are derived based on the spacing value. A human may make the selection of spectral coefficients that satisfy a particular condition, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 34 provides the decoder setting a width that depends of the spacing value. A human may make such a width selection, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 35 provides decoding wherein the encoded audio signal comprises the spacing value or an encoded version of it, and the decoder extracts the spacing value or the encoded version from the encoded audio signal. A human may perform the necessary computation to extract the spacing value from the encoded audio signal, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 36 provides that the decoded determines the spacing value. A human may perform the necessary computation to determine the spacing value, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 37 provides determining an instantaneous fundamental frequency of an audio signal and deriving the spacing value from it, or a multiple or fraction of it. A human may perform such a mathematical computation, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 38 provides the selection of a plurality of spectral coefficients which predictive decoding would be applied to so that there is a periodic alternation with a tolerance of +/-1 spectral coefficients, between spectral coefficients which predictive decoding is applied and those that predictive encoding is not applied. A human may perform such periodic alternation arrangement of the spectral coefficients. This does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 39 provides that the encoded audio signal has at least two harmonic signal components and decoding involves selectively applying predictive decoding to the spectral coefficients which represent the at least two harmonic signal components. A human may observe that an encoded audio signal contains at least two harmonic signal components and selectively decode only encoded spectral coefficients corresponding to the harmonic signal components. This does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 40 provides the identification of the at least two harmonic signal components and selectively applying predictive decoding to the encoded spectral coefficients which are associated with the identified harmonic signal components. A human may perform the necessary computation to identify at least two harmonic signal components and selectively apply predictive decoding encoded spectral coefficients associated with the identified harmonic signal components. This does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 41 provides that the encoded audio signal includes the spacing value or an encoded version of it, the spacing value identifying the at least two harmonic signal components, so that predictive decoding is selectively applied to encoded spectral coefficients that are associated with the identified harmonic signal components. A human may retrieve the spacing value from the representation of an encoded audio signal, such that the spacing value identifies at least two harmonic signal components, and perform the mathematical computation required to decode the encoded spectral coefficients associated with the harmonic signal components. This does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 42 provides not applying predictive decoding to the spectral coefficients which do not represent the at least two harmonic signal components. A human may choose to selectively not apply predictive decoding to certain spectral coefficients, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 43 provides not applying predictive decoding to the spectral coefficients which belong to a non-tonal background noise between signal harmonics. A human may choose to selectively not apply predictive decoding to certain spectral coefficients, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 44 provides that the encoded audio signal comprises the spacing value or an encoded version of it, the spacing value being a harmonic spacing value that indicates the spectral coefficients representing at least two harmonic signal components of the audio signal. A human may make the observation presented to calculate the spacing value, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 45 provides that the spectral coefficients are spectral bins. A human may make such an observation and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 14, 15, 16, 23, 33, 34, 46, 47, 48 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thumpudi et al (US 2007/0016415 A1: hereafter – Thumpudi).
For claim 1, Thumpudi discloses an encoder for encoding an audio signal (Thumpudi: FIG. 2, [0060] — an audio encoder), wherein the encoder is configured to encode the audio signal in a transform domain or filter-bank domain (Thumpudi: [0060] — transform-based encoder), wherein the encoder is configured to determine spectral coefficients of the audio signal for a current frame and at least one previous frame (Thumpudi: [0027], [0128] — predicting spectral coefficients of current and previous frames), wherein the encoder is configured to selectively apply predictive encoding to a plurality of individual spectral coefficients or groups of spectral coefficients (Thumpudi: [0150] — an encoder signalling a prediction factor for only the number of segments which the prediction factor is to be used; [0152]-[0153] — selectively enabling or disabling coefficient prediction for spectral coefficients at certain frequencies), wherein the encoder is configured to determine a spacing value (Thumpudi: [0153] — selectively enabling coefficient prediction for certain frequency sub-ranges (the sub-ranges being the designated spacing value), wherein the encoder is configured to select the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied based on the spacing value (Thumpudi: [0153] — providing encoding for coefficient prediction on spectral coefficients in selectively enabled frequency sub-ranges (the frequency sub-ranges indicating the designated spacing value)).
For claim 14, claim 1 is incorporated and Thumpudi discloses the encoder, wherein the encoder is configured to select spectral coefficients, spectral indices of which are equal to or lie within a range around a plurality of spectral indices derived on the basis of the spacing value, for a predictive encoding (Thumpudi: [0153] — coefficient prediction enabling encoding for spectral coefficients selected within particular frequency sub-ranges, so prediction can be selected for the chosen frequency sub-range (the frequency sub-ranges being the designated spacing value)).
For claim 15, claim 14 is incorporated and Thumpudi discloses the encoder, wherein the encoder is configured to set a width of the range in dependence on the spacing value (Thumpudi: [0153] — coefficient prediction enabling encoding for spectral coefficients selected within particular frequency sub-ranges, so prediction can be selected for the chosen frequency sub-range (a selection of the width/size as the frequency sub-ranges which is the designated spacing value)).
For claim 16, claim 1 is incorporated and Thumpudi discloses the encoder, wherein the encoder is configured to select the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied such that there is a periodic alternation, periodic with a tolerance of +/-1 spectral coefficient, between the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied and the spectral coefficients or groups of spectral coefficients to which predictive encoding is not applied (Thumpudi: [0153] — predictive encoding for coefficient prediction can selectively enable and disable certain spectral coefficients for certain frequency sub-ranges (thereby showing the application of predictive encoding to certain regions and not to certain other regions)).
For claim 23, it is analysed and rejected by the same reasons set forth in the rejection of claim 1 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations. The reference of Thumpudi in Figure 3 provides the decoding stage as a direct reverse of the encoding stage provided in Figure 2. Claim 23 is hereby rejected under the same reasons set forth in claim 1, claim 23 being its decoding process.
For claim 33, claim 23 is incorporated and it is analysed and rejected by the same reasons set forth in the rejection of claim 14 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations. The reference of Thumpudi in Figure 3 provides the decoding stage as a direct reverse of the encoding stage provided in Figure 2. Claim 23 is hereby rejected under the same reasons set forth in claim 1, claim 23 being its decoding process.
For claim 34, claim 33 is incorporated and it is analysed and rejected by the same reasons set forth in the rejection of claim 15 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations. The reference of Thumpudi in Figure 3 provides the decoding stage as a direct reverse of the encoding stage provided in Figure 2. Claim 34 is hereby rejected under the same reasons set forth in claim 15, claim 34 being its decoding process.
As for claim 46, method claim 46 and system claim 1 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 46 is similarly rejected under the same rationale as applied above with respect to system claim 1.
As for claim 47, method claim 47 and system claim 23 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 47 is similarly rejected under the same rationale as applied above with respect to system claim 23.
As for claim 48, computer program product claim 48 and method claim 1 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Thumpudi in [0057] provides the required computer-readable storage media to run the required instructions in a computing environment, thereby reading upon the claim. Accordingly, claim 48 is similarly rejected under the same rationale as applied above with respect to method claim 1.
As for claim 49, computer program product claim 49 and method claim 23 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Thumpudi in [0057] provides the required computer-readable storage media to run the required instructions in a computing environment, thereby reading upon the claim. Accordingly, claim 49 is similarly rejected under the same rationale as applied above with respect to method claim 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 3, 4, 5, 17, 20, 24, 25, 26, 27, 28, 29, 36, 38, 39, 40 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Thumpudi (US 2007/0016415 A1) as applied to claim 1, in view of Duni et al (US 2012/0029925 A1: hereafter – Duni).
For claim 2, claim 1 is incorporated but the reference of Thumpudi fails to disclose the limitation of this claim, for which Duni is now introduced to teach as the encoder, wherein the spacing value is a harmonic spacing value describing a spacing between harmonics (Duni: [0065] — a harmonic spacing value – d).
The reference of Thumpudi provides teaching for the presence of a spacing value, but differs from the claimed invention in that the claimed invention further provides that the spacing value is a harmonic spacing value. The reference of Duni is made available to teach this. Thumpudi and Duni are analogous art in the audio encoding field. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Duni into that of Thumpudi, given the predictable result that applying predictive encoding to spectral coefficients based on a harmonic spacing value reduces redundancies for periodic signals with harmonics and improves upon encoding efficiency.
For claim 3, claim 1 is incorporated and as applied to claim 2 above, the combination of Thumpudi in view of Duni discloses the encoder, wherein the plurality of individual spectral coefficients or groups of spectral coefficients are separated by at least one spectral coefficient (Duni: [0058] — a vector that is to be encoded gets divided into a set of subvectors such that that the subvectors are separated from one another and need not overlap; [0059] — also, certain harmonic components could be targeted for encoding, having them harmonically spaced (indicating a separation of the spectral components); [0053] — “[e]ncoding of each frame typically includes dividing the frame into a plurality of subbands … assigning a bit allocation to each subvector, and encoding each subvector into the corresponding allocated number of bits”).
The same motivation for combination which incorporates the reference of Duni as applied to claim 2 above is applicable here still.
For claim 4, claim 3 is incorporated and the combination of Thumpudi in view of Duni discloses the encoder, wherein the predictive encoding is not applied to the at least one spectral coefficient by which the individual spectral coefficients or the groups of spectral coefficients are separated (Duni: FIG. 3, [0059] — residual signals for the indication of residual components that lie between and outside the selected subbands (indicating the coefficients by which the other spectral coefficients are separated) [0097] — “a selected set of perceptually significant subbands is encoded using conventional VQ, and the corresponding residual (e.g., a concatenation of the non-selected samples, or a difference between the original frame and the coded selected subbands) is encoded using pulse coding” indicating that predictive coding is not applied to encode the separation spectral coefficients).
The same motivation for combination which incorporates the reference of Duni as applied to claim 2 above is applicable here still.
For claim 5, claim 1 is incorporated and as applied to claim 2 above, the combination of Thumpudi in view of Duni discloses the encoder, wherein the encoder is configured to 25predictively encode the plurality of individual spectral coefficients or the groups of spectral coefficients of the current frame, by coding prediction errors between a plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients of the current frame and the plurality of individual spectral coefficients or groups of spectral coefficients of the current frame (Duni: — [0052] — coding an error between the original signal and the encoded; [0119] — linear prediction coding is applied to produce filter coefficients and LPC residual signal (the LPC residual signal or prediction error signal is generally known in the art to be produced as stated in the claim here while performing Linear Predictive coding. Note that linear predictive coding involves minimising the mean-squared prediction error)).
The same motivation for combination which incorporates the reference of Duni as applied to claim 2 above is applicable here still.
For claim 17, claim 1 is incorporated and as applied to claim 2 above, the combination of Thumpudi in view of Duni discloses the encoder, wherein the audio signal comprises at least two harmonic signal components, wherein the encoder is configured to selectively apply predictive encoding to those plurality of individual spectral coefficients or groups of spectral coefficients which represent the at least two harmonic signal components or spectral environments around the at least two harmonic signal components of the audio signal (Duni: [0059] — the coding of harmonic components of the audio signal; [0109] — the encoder applies LPC (linear predictive coding); FIG. 11B provides spectral coefficients; (provided for the encoder which the reverse is obvious for the decoder); [0065] — harmonic-mode coding (which includes the coding of the harmonic spacing value) while considering the harmonic spacing between adjacent subband peaks (FIG. 3 shows at least two harmonic signal components as the selected subbands, different from the residuals)).
The same motivation for combination which incorporates the reference of Duni as applied to claim 2 above is applicable here still.
For claim 20, claim 17 is incorporated and the combination of Thumpudi in view of Duni discloses the encoder, wherein the spacing value is a harmonic spacing value indicating a spectral spacing between the at least two harmonic signal components of the audio signal, the harmonic spacing value indicating those plurality of individual spectral coefficients or groups of spectral coefficients which represent the at least two harmonic signal components of the audio signal (Duni: [0065] — a harmonic spacing value – d; FIG. 3, [0059] — selection of particular subbands for harmonic-mode coding; [0065] — harmonic-mode coding (which includes the coding of the harmonic spacing value) while considering the harmonic spacing between adjacent subband peaks (FIG. 3 shows at least two harmonic signal components)).
The same motivation for combination which incorporates the reference of Duni as applied to claim 2 above is applicable here still.
For claim 24, claim 23 is incorporated and it is analysed and rejected by the same reasons set forth in the rejection of claim 2 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations. The reference of Thumpudi in Figure 3 provides the decoding stage as a direct reverse of the encoding stage provided in Figure 2. Claim 24 is hereby rejected under the same reasons set forth in claim 2, claim 24 being its decoding process.
The same motivation for combination which incorporates the reference of Duni as applied to claim 2 above is applicable here still.
For claim 25, claim 24 is incorporated and it is analysed and rejected by the same reasons set forth in the rejection of claim 3 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations. The reference of Thumpudi in Figure 3 provides the decoding stage as a direct reverse of the encoding stage provided in Figure 2. Claim 25 is hereby rejected under the same reasons set forth in claim 3, claim 25 being its decoding process.
For claim 26, claim 25 is incorporated and it is analysed and rejected by the same reasons set forth in the rejection of claim 4 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations. The reference of Thumpudi in Figure 3 provides the decoding stage as a direct reverse of the encoding stage provided in Figure 2. Claim 26 is hereby rejected under the same reasons set forth in claim 4, claim 26 being its decoding process.
For claim 27, claim 24 is incorporated and the combination of Thumpudi in view of Duni discloses the decoder, wherein the decoder is configured to entropy decode the encoded spectral coefficients, to acquire quantized prediction errors for the spectral coefficients to which predictive decoding is to be applied and quantized spectral coefficients for spectral coefficients to which predictive decoding is not to be applied (Thumpudi: [0169] — entropy decoding the encoded signal to obtain prediction residuals (the quantised prediction errors) to segments where predictive coding was applied, and quantised spectral coefficients for segments where predictive coding was not applied); and
wherein the decoder is configured to apply the quantized prediction errors to a plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients, to acquire, for the current frame, decoded spectral coefficients associated with the encoded spectral coefficients to which predictive decoding is applied (Thumpudi: [0134] — the decoder combines a difference value (the quantised prediction errors) with a predictor, the predictor being a combination of prior reconstructed spectral coefficients, to obtain the current (frame’s) reconstructed spectral coefficient).
For claim 28, claim 27 is incorporated and the combination of Thumpudi in view of Duni discloses the decoder, wherein the decoder is configured to determine the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame based on a corresponding plurality of the individual encoded spectral coefficients or groups of encoded spectral coefficients of the previous frame (Thumpudi: [0134] — the decoder combines a difference value (the quantised prediction errors) with a predictor, the predictor being a combination of prior reconstructed spectral coefficients (from previous frames), to obtain the current (frame’s) reconstructed spectral coefficient).  
For claim 29, claim 28 is incorporated and the combination of Thumpudi in view of Duni discloses the decoder, wherein the decoder is configured to derive prediction coefficients from the spacing value (Thumpudi: [0153] — coefficient prediction based on enabled frequency sub-ranges (the frequency sub-ranges being an indication of the spacing value)), and wherein the decoder is configured to calculate the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame using a corresponding plurality of previously decoded individual spectral coefficients or groups of previously decoded spectral coefficients of at least two previous frames and using the derived prediction coefficients (Thumpudi: [0134] — the decoder combines a difference value (the quantised prediction errors) with a predictor, the predictor being a combination of two prior reconstructed spectral coefficients (from two previous frames) along with two prediction factors, to obtain the current (frame’s) reconstructed spectral coefficient).
For claim 36, claim 24 is incorporated and the combination of Thumpudi in view of Duni discloses the decoder, wherein the decoder is configured to determine the spacing value (Thumpudi: [0063] — a decoder of FIG. 2 through 7 which is able to process spectral coefficients in a baseband or base frequency sub-ranges (thereby teaching the determining of a spacing value which is akin to the frequency sub-range)).
For claim 38, claim 24 is incorporated and the combination of Thumpudi in view of Duni discloses the decoder, wherein the decoder is configured to select the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive decoding is applied such that there is a periodic alternation, periodic with a tolerance of +/-1 spectral coefficients, between the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive decoding is applied and the spectral coefficients to which predictive decoding is not applied (Thumpudi: [0170] — predicting spectral coefficients for segments whereby predictive coding had been applied).
For claim 39, claim 24 is incorporated and it is analysed and rejected by the same reasons set forth in the rejection of claim 17 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations. The reference of Thumpudi in Figure 3 provides the decoding stage as a direct reverse of the encoding stage provided in Figure 2. Claim 39 is hereby rejected under the same reasons set forth in claim 17, claim 39 being its decoding process.
For claim 40, claim 39 is incorporated and the combination of Thumpudi in view of Duni discloses the decoder, wherein the decoder is configured to identify the at least two harmonic signal components, and to selectively apply predictive decoding to those plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients which are associated with the identified harmonic signal components (Duni: [0059] — the coding of harmonic components of the audio signal; [0065] — harmonic-mode coding (which includes the coding of the harmonic spacing value) while considering the harmonic spacing between adjacent subband peaks (FIG. 3 shows at least two harmonic signal components as the selected subbands, different from the residuals); (provided for the encoder which the reverse is obvious for the decoder)).
The same motivation for combination which incorporates the reference of Duni as applied to claim 2 above is applicable here still.
For claim 44, claim 24 is incorporated and it is analysed and rejected by the same reasons set forth in the rejection of claim 20 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations. Claim 44 is hereby rejected under the same reasons set forth in claim 20, claim 44 being its decoding process.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thumpudi (US 2007/0016415 A1) in view of Duni (US 2012/0029925 A1) as applied to claim 5, further in view of Serizawa (U.S. 5,956,672).
For claim 6, claim 5 is incorporated and the combination of Thumpudi in view of Duni discloses the encoder, wherein the encoder is configured to derive prediction coefficients from the spacing value (Thumpudi: [0153] — coefficient prediction based on enabled frequency sub-ranges (the frequency sub-ranges being an indication of the spacing value)), and wherein the encoder is configured to calculate the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame [[using a 35corresponding plurality of individual spectral coefficients or corresponding groups Attorney Docket No. 110971-9205.US02 (FH160212PUS)30of spectral coefficients of at least two previous frames and]] using the derived prediction coefficients (Thumpudi: [0142] — an encoder performing coefficient prediction on spectral coefficients).
The combination of Thumpudi in view of Duni provides teaching for deriving prediction coefficients from a spacing value and calculating spectral coefficients using prediction coefficients. It differs from the claimed invention in that the claimed invention further provides the determination of spectral coefficients of a current frame using that from at least two previous frames.
The reference of Serizawa is now introduced to teach this as:
wherein the encoder is configured to calculate the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame using a 35corresponding plurality of individual spectral coefficients or corresponding groups Attorney Docket No. 110971-9205.US02 (FH160212PUS)30of spectral coefficients of at least two previous frames and using the derived prediction coefficients (Serizawa: Col 1 lines: 28-31 — predicting spectral coefficients of a current frame using spectral coefficients of previous frames).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Serizawa into the combination of Thumpudi in view of Duni, given the predictable result of applying the well-known linear prediction technique to easily predicting the spectral coefficients of each current frames.
For claim 9, claim 6 is incorporated and the combination of Thumpudi in view of Duni further in view of Serizawa discloses the encoder, wherein the encoder is configured to provide an encoded audio signal, the encoded audio signal not comprising the prediction coefficients or encoded versions thereof (Duni: [0096]-[0097] — encoding using a pulse-coding scheme (which produces the encoded audio signal without incorporating the prediction coefficients)).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thumpudi (US 2007/0016415 A1) in view of Duni (US 2012/0029925 A1) as applied to claim 5, further in view of Hardwick (US 2004/0153316 A1).
For claim 7, claim 5 is incorporated but the combination of Thumpudi in view of Duni fails to explicitly disclose the limitation of this claim for which Hardwick is now introduced to teach as
the encoder, wherein the encoder is configured to determine the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame using corresponding quantized versions of the plurality of individual spectral coefficients or the groups of spectral coefficients of the previous frame (Hardwick: Claim 22 — using the quantised spectral coefficients of a previous frame to obtain the spectral coefficient of the current frame).
The combination of Thumpudi in view of Duni teaches of obtaining spectral coefficients for encoding an audio signal. It differs from the claimed invention in that the claimed invention further provides determining predicted individual spectral coefficients of a current frame through the use of corresponding quantised version of individual spectral coefficients of previous frames. This isn’t new to the art as it is seen to be taught by Hardwick. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Hardwick into the combination of Thumpudi in view of Duni, given the predictable result of applying the well-known linear prediction technique to easily predicting the discrete values of spectral coefficients of each current frame.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thumpudi (US 2007/0016415 A1) in view of Duni (US 2012/0029925 A1) further in view of Hardwick (US 2004/0153316 A1) as applied to claim 7, and further in view of Serizawa (U.S. 5,956,672).
For claim 8, claim 7 is incorporated and the combination of Thumpudi in view of Duni further in view of Hardwick discloses the encoder, wherein the encoder is configured to derive prediction coefficients from the spacing value (Thumpudi: [0153] — coefficient prediction based on enabled frequency sub-ranges (the frequency sub-ranges being an indication of the spacing value)), and wherein the encoder is configured to calculate the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame [[using corresponding quantized versions of the plurality of individual spectral coefficients or the groups of spectral coefficients of at least two previous frames and]] using the derived prediction coefficients (Thumpudi: [0142] — an encoder performing coefficient prediction on spectral coefficients).
The combination of Thumpudi in view of Duni further in view of Hardwick provides teaching for deriving prediction coefficients from a spacing value and calculating spectral coefficients using prediction coefficients. It differs from the claimed invention in that the claimed invention further provides the determination of spectral coefficients of a current frame using that from at least two previous frames.
The reference of Serizawa is now introduced to teach this as:
wherein the encoder is configured to calculate the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame using corresponding quantized versions of the plurality of individual spectral coefficients or the groups of spectral coefficients of at least two previous frames (Serizawa: Col 1 lines: 28-31 — predicting spectral coefficients of a current frame using quantized spectral coefficients of previous frames).
The same motivation for combination which incorporates the reference of Serizawa as applied to claim 7 above is applicable here still.
Claims 10, 11, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Thumpudi (US 2007/0016415 A1) in view of Duni (US 2012/0029925 A1) as applied to claim 5, further in view of Villemoes (US 2017/0221492 A1).
For claim 10, claim 5 is incorporated but the combination of Thumpudi in view of Duni fails to disclose the limitation of this claim, for which Villemoes is now introduced to teach as the encoder, wherein the encoder is configured to provide an encoded audio signal, the encoded audio signal comprising quantized versions of the prediction errors instead of quantized versions of the plurality of individual spectral coefficients or of the groups of spectral coefficients for the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied (Villemoes: [0039] — the encoded audio signal being indicative of a plurality of quantised prediction error subband signals).
The combination of Thumpudi in view of Duni teaches of obtaining prediction errors while encoding an audio signal. It differs from the claimed invention in that the claimed invention further provides that the encoded signal comprises quantised versions of the prediction errors. This isn’t new to the art as the reference of Villemoes is seen to provide such a teaching. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Villemoes into that teaching of the combination of Thumpudi in view of Duni, given the predictable result that encoding the quantised versions of the prediction errors instead of the quantised versions of the spectral coefficients themselves would result in less storage space being used to store the prediction information.
For claim 11, claim 10 is incorporated, and the combination of Thumpudi in view of Duni further in view of Villemoes discloses the encoder, wherein the encoded audio signal comprises quantized versions of the spectral coefficients to which predictive encoding is not applied, such that there is an alternation of spectral coefficients or groups of spectral coefficients for which quantized versions of the prediction errors are comprised in the encoded audio signal and spectral coefficients or groups of spectral coefficients for which quantized versions are provided without using predictive encoding (Thumpudi: [0153] — predictive encoding for coefficient prediction can selectively enable and disable certain spectral coefficients for certain frequency sub-ranges (thereby showing the application of predictive encoding to certain regions and not to certain other regions)).
For claim 30, claim 24 is incorporated and it is analysed and rejected by the same reasons set forth in the rejection of claim 10 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations. Claim 30 is hereby rejected under the same reasons set forth in claim 10, claim 30 being its decoding process.
For claim 31, claim 30 is incorporated and the combination of Thumpudi in view of Duni further in view of Villemoes discloses the decoder, wherein the decoder is configured to decode the encoded audio signal in order to acquire quantized spectral coefficients for encoded spectral coefficients to which predictive decoding is not applied, such that there is an alternation of encoded spectral coefficients or groups of encoded spectral coefficients for which quantized prediction errors are acquired and encoded spectral coefficients or groups of encoded spectral coefficients for which quantized spectral coefficients are acquired (Thumpudi: [0169], [0170] — performing decoding such that in situations whereby predictive coding was not applied, the quantised spectral coefficients are decoded, and obtaining prediction residuals (quantised prediction errors) for sections where predictive coding was applied).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thumpudi (US 2007/0016415 A1) as applied to claim 1, in view of Duni (US 2012/0029925 A1) further in view of DISCH et al (US 2017/0110135 A1: hereafter – Disch).
For claim 12, claim 1 is incorporated but Thumpudi fails to teach the limitation of this claim, for which Duni is now introduced to teach the encoder, wherein the encoder is configured to determine an instantaneous fundamental frequency of the audio signal [[and to derive the spacing value from the instantaneous fundamental frequency or a fraction or a multiple thereof]] (Duni: [0065] — obtaining a fundamental frequency F0).
The same motivation for combination which introduced the Duni reference in claim 2 is applicable here still.
The combination of Thumpudi in view of Duni provides teaching for obtaining a fundamental frequency and a harmonic spacing value. It however fails to teach of deriving the spacing value from the harmonic fundamental frequency. The reference of Disch is now introduced to teach this as:
the encoder, wherein the encoder is configured to determine an instantaneous fundamental frequency of the audio signal and to derive the spacing value from the instantaneous fundamental frequency or a fraction or a multiple thereof (Disch: [0284] — the harmonic spacing should be equal to the fundamental frequency (the harmonic spacing being taken to indicate the spacing value)).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Disch into that of the combination of Thumpudi in view of Duni, given the predictable result that with encoding periodic signals, obtaining the spacing value from the fundamental frequency makes it easier to represent the entire frequency band of the signal since only one frequency value would need to be transmitted, as multiples of that one frequency value would be used to represent the further harmonics of the signal (Disch: [0284]).
Claims 18, 19, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Thumpudi (US 2007/0016415 A1) in view of Duni (US 2012/0029925 A1) as applied to claim 17, further in view of Sukowski et al (US 2016/0104490 A1: hereafter – Sukowski).
For claim 18, claim 17 is incorporated, but the combination of Thumpudi in view of Duni fails to disclose the limitation of this claim, for which Sukowski is now introduced to teach as the encoder, wherein the encoder is configured to not apply predictive encoding to those plurality of individual spectral coefficients or groups of spectral coefficients which do not represent the at least two harmonic signal components or spectral environments of the at least two harmonic signal components of the audio signal (Sukowski: FIG. 1, [0099] — in the case of non-tonal components (which aren’t harmonic), spectral coefficients are generated and are non-predictive components (indicating that they are not generated by predictive encoding)).
The combination of Thumpudi in view of Duni provides teaching for applying predictive coding to spectral coefficients having harmonic signal components, for encoding an audio signal. It differs from the claimed invention now in that the claimed invention provides that predictive encoding is not applied to spectral coefficients without harmonic signal components. This is not new to the art as the reference of Sukowski is seen to similarly teach such. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Sukowski into that of the combination of Thumpudi in view of Duni, given the predictable result of an easier reconstruction of non-tonal signal components which aren’t harmonic, the reconstruction being one such as obtaining it from memory such as a look-up table (Sukowski: [0099]).
For claim 19, claim 17 is incorporated and as applied to claim 18 above, the combination of Thumpudi in view of Duni in view of Sukowski discloses the encoder, wherein the encoder is configured to not apply predictive encoding to those plurality of individual spectral coefficients or groups of spectral coefficients which belong to a non-tonal background noise between signal harmonics (Sukowski: FIG. 1, [0099] — where no tonal components are provided, a noise generator is instead used to generate the spectral coefficients).
The same motivation for combination which incorporates the reference of Sukowski into the combination of Thumpadi in view of Duni as applied to claim 18 above is applicable here still.
For claim 42, claim 39 is incorporated and it is analysed and rejected by the same reasons set forth in the rejection of claim 18 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations. The reference of Thumpudi in Figure 3 provides the decoding stage as a direct reverse of the encoding stage provided in Figure 2. Claim 42 is hereby rejected under the same reasons set forth in claim 18, claim 42 being its decoding process.
The same motivation for combination which incorporates the reference of Sukowski into the combination of Thumpadi in view of Duni as applied to claim 18 above is applicable here still.
For claim 43, claim 39 is incorporated and it is analysed and rejected by the same reasons set forth in the rejection of claim 19 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations. The reference of Thumpudi in Figure 3 provides the decoding stage as a direct reverse of the encoding stage provided in Figure 2. Claim 43 is hereby rejected under the same reasons set forth in claim 19, claim 43 being its decoding process.
The same motivation for combination which incorporates the reference of Sukowski into the combination of Thumpadi in view of Duni as applied to claim 18 above is applicable here still.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Thumpudi (US 2007/0016415 A1) as applied to claim 1, further in view of Disch (US 2017/0110135 A1).
For claim 21, claim 1 is incorporated but Thumpudi fails to disclose the limitation of this claim, for which Disch is now introduced to teach as the encoder, wherein the encoder is configured to provide an encoded audio signal, wherein the encoder is configured to comprise in the encoded audio signal the spacing value or an encoded version thereof (Disch: [0212] — an output signal which is the encoded audio signal, and includes parameters that comprise the fundamental frequency estimate; note from [0284] that the harmonic spacing should be equal to the fundamental frequency).
The same motivation for combination incorporating the reference of Disch as applied to claim 12 above is applicable here still.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Thumpudi (US 2007/0016415 A1) as applied to claim 1, further in view of Sukowski (US 2016/0104490 A1).
For claim 22, claim 1 is incorporated but the reference of Thumpudi fails to teach the limitation of this claim, for which Sukowski is now introduced to teach as the encoder, wherein the spectral coefficients are spectral bins (Sukowski: [0150] — determining spectral coefficients by considering spectral bins of the tonal components).
The same motivation for combination which incorporates the reference of Sukowski as applied to claim 18 above is applicable here still.
Claims 35, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Thumpudi (US 2007/0016415 A1) in view of Duni (US 2012/0029925 A1) as applied to claim 24, further in view of Disch (US 2017/0110135 A1).
For claim 35, claim 24 is incorporated and it is analysed and rejected by the same reasons set forth in the rejection of claim 21 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations. The reference of Thumpudi in Figure 3 provides the decoding stage as a direct reverse of the encoding stage provided in Figure 2. Claim 35 is hereby rejected under the same reasons set forth in claim 21, claim 35 being its decoding process.
The same motivation for combination which introduces the reference of Disch as applied to claim 12 above is applicable here still.
For claim 37, claim 36 is incorporated and it is analysed and rejected by the same reasons set forth in the rejection of claim 12 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations. The reference of Thumpudi in Figure 3 provides the decoding stage as a direct reverse of the encoding stage provided in Figure 2. Claim 37 is hereby rejected under the same reasons set forth in claim 12, claim 37 being its decoding process.
The same motivation for combination which introduces the reference of Disch as applied to claim 12 above is applicable here still.
For claim 41, claim 39 is incorporated, and the combination of Thumpudi in view of Duni provide a decoding system as a reverse process of the provided encoding system, with Thumpudi in Figure 3 presenting a decoding stage which is a reverse of the encoding stage of Figure 2. The combination of Thumpudi in view of Duni further teaches:
wherein the spacing value identifies the at least two harmonic signal components (Duni: [0057] — the coding of the harmonic components of the signal, a plot showing harmonically spaced peaks of LPC signals (indicating that the spacing value is able to identify signal peaks that are harmonically spaced apart, and thereby identify at least two harmonic signal components)), wherein the decoder is configured to selectively apply predictive decoding to those plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients which are associated with the identified harmonic signal components (Duni: [0057] — coding of the harmonic components, harmonic-modelling and harmonic-mode coding; (provided for the encoder which the reverse is obvious for the decoder)).
The combination of Thumpudi in view of Duni however fails to teach the further limitations of this claim, for which Disch is now introduced to teach as [[the decoder,]] wherein the encoded audio signal comprises the spacing value or an encoded version thereof (Disch: [0212] — an output signal which is the encoded audio signal, and includes parameters that comprise the fundamental frequency estimate (taking the fundamental frequency as an indication of the spacing value)).
The same motivation for combination which introduces the reference of Disch as applied to claim 12 above is applicable here still.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Thumpudi (US 2007/0016415 A1) in view of Duni (US 2012/0029925 A1) as applied to claim 24, further in view of Sukowski (US 2016/0104490 A1).
For claim 45, claim 24 is incorporated and it is analysed and rejected by the same reasons set forth in the rejection of claim 22 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations. The reference of Thumpudi in Figure 3 provides the decoding stage as a direct reverse of the encoding stage provided in Figure 2. Claim 45 is hereby rejected under the same reasons set forth in claim 24, claim 45 being its decoding process.
The same motivation for combination which introduces the reference of Sukowski as applied to claim 18 above is applicable here still.
Allowable Subject Matter
Claims 50 and 51 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to independent claim 50, the prior art of record taken alone or in combination fail to teach, inter alia, an encoder for selecting spectral coefficients or groups of spectral coefficients which are spectrally arranged according to a harmonic grid defined by the predictive encoder spacing value.
With regard to independent claim 51, the prior art of record taken alone or in combination fail to teach, inter alia, a decoder for selecting spectral coefficients or groups of spectral coefficients which are spectrally arranged according to a harmonic grid defined by the predictive encoder spacing value.
Claims 13 and 32 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 13, the prior art of record taken alone or in combination fail to teach, inter alia, an encoder for selecting spectral coefficients or groups of spectral coefficients which are spectrally arranged according to a harmonic grid defined by the predictive encoder spacing value. The same holds true for claim 32.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

12/15/2022